PER CURIAM.
This is a consolidated appeal from two non-final orders. In Case No. 94-2959, the wife appeals from a non-final order granting the husband’s emergency motion for modification of temporary alimony and reducing his support obligation. The husband cross-appeals from the same order arguing for a greater reduction in his support obligation. In Case No. 95-965, the husband appeals from a non-final order awarding the wife temporary attorney’s fees and costs. We affirm all aspects of both orders.
Affirmed.